65 So. 3d 257 (2011)
A & A CONSTRUCTION, LLC
v.
Edward Donovan GUTIERREZ.
No. CA 10-1529.
Court of Appeal of Louisiana, Third Circuit.
May 11, 2011.
B. Gerald Weeks, The Weeks Law Firm, Pineville, LA, for Plaintiff/Appellant, Edward D. Gutierrez.
Cade Evans, Megan E. Donohue, John William Kolwe, Jones, Walker, Waechter, Poitevant, Carrére & Denégre, LLP, Lafayette, LA, for Defendants/Appellees, David M. Baldridge, Alexis R. Baldridge.
Court composed of OSWALD A. DECUIR, JAMES T. GENOVESE, and SHANNON J. GREMILLION, Judges.
GREMILLION, Judge.
In this consolidated matter, plaintiff/appellee, A & A Construction, LLC, filed suit against defendant/appellant, Edward D. Gutierrez, alleging that it is the creditor of Gutierrez and mortgagee of a collateral mortgage securing Gutierrez's debt. The suit further alleges that Gutierrez is in arrears on that debt and owes A & A $180,000.00 at seven percent interest. The suit seeks foreclosure through ordinary process and recovery of reasonable attorney fees.
In the consolidated matter, Edward D. Gutierrez v. David M. Baldridge, 10-1528 (La.App. 3 Cir. 5/11/11), 65 So. 3d 251, the trial court granted summary judgment in favor of Baldridge. We affirmed. Id. In the present matter, however, no judgment has been rendered by the trial court. "Appeal is the exercise of the right of a party to have a judgment of a trial court revised, modified, set aside, or reversed by an appellate court." La.Code Civ.P. art. 2082. Because no judgment has been rendered from which an appeal has been taken, we remand the matter to the trial court for further proceedings.
REMANDED.